AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Premier One Holdings, Inc.,
                                                       DEFAULT JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:15-cv-001798-JAD-EJY
MTC Financial, Inc., et al.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that partial judgment is entered under FRCP 54(b) in favor of Nationstar Mortgage LLC and
Federal Home Loan Mortgage Corporation on their Third-party Claim against Star Golden
Enterprises, LLC, declaring that Star Golden Enterprises, LLC acquired its interest in the property known as
5430 Lavender Grove Ct., North Las Vegas, Nevada 89031, APN 124-31-114-143 subject to the senior deed
of trust recorded against the property in 7/5/07 as instrument number 20070705-00022777.




         03/13/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ A. Reyes
                                                             Deputy Clerk
